                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                            :     Case No. 3:18CR016

                Plaintiff,                           :     Judge Thomas M. Rose

        v.                                           :

DALTON LEE JUICK KONAT,                              :

                Defendant.                           :


                                FINAL ORDER OF FORFEITURE

        Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

        On September 7, 2018 the Court entered a Preliminary Order of Forfeiture, finding that the

following property (hereinafter the “subject property”):

            ZTE cellular phone, Serial No. 32F476816786; and

            SanDisk Ultra Plus 64 GB MicroSD (red and gray in color)

had been forfeited to the United States, pursuant to 18 U.S.C. § 2253(a)(1) and (3), as property

that contained an unlawful visual depiction and/or property that the defendant used to commit the

offense set forth in Count 2 of the Indictment. The Court also found that the defendant had an

interest in the subject property and directed the United States to seize the subject property and to

give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object thereafter to the forfeiture.

        On August 6, 2019, the Court held the defendant’s sentencing hearing and announced the
forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit the

subject property to the United States.

       The United States published notice of this forfeiture action and its intent to dispose of the

subject property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on September 12, 2018.

       The United States did not send direct written notice of the Preliminary Order of Forfeiture

because no person or entity reasonably appeared to be a potential claimant with standing to contest

the forfeiture of the subject property in the ancillary proceeding.

       No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States under 18 U.S.C. § 2253(a)(1) and (3), and no right, title, or interest shall remain in

any other person or entity.

       2.      The United States shall dispose of the subject property in accordance with the law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: February 5, 2020                              *s/Thomas M. Rose
                                               ____________________________________
                                                     THOMAS M. ROSE
                                                     UNITED STATES DISTRICT JUDGE




                                                  2
